Dear Ms. Vilas:
You have requested the opinion of this office concerning a proposed rule being considered by the Louisiana Financial Assistance Commission.
LSA-R.S. 17:3042.31 et seq. established the Louisiana Honors Scholarship Program ("Program").  Under LSA-R.S. 17:3042.35, the Louisiana Student Financial Assistance Commission ("Commission") may adopt rules for all matters necessary to the implementation of the Program.
The Commission has proposed to adopt a rule defining what academic courses may be considered in determining which high school students are qualified to receive a program scholarship. Under the proposed rule the definition of "academic course" is:
     . . . only those courses earned in the curriculum specified as the BESE Honors Curriculum.  The required electives shall only be considered as academic courses if they are selected from courses listed in the Honors Curriculum which were not taken as part of the required Curriculum.
It is the opinion of this office that this proposed rule violates the express language and clear legislative intent of this legislation.
LSA-R.S. 17:3042.31 states that the purpose of this legislation is to reward academic achievement and to insure that Louisiana's top high school graduates have the financial resources to pursue a higher education.  Clearly, it was the Legislature's intent to promote higher education and make it accessible to the greatest number of deserving high achievers.
Further, LSA-R.S. 17:3042.33 sets forth the statutorily defined criteria for scholarship eligibility.  That statute provides, in pertinent part:
     (A)   Each city and parish school board for the high schools under its jurisdiction and the principal or headmaster of each nonpublic high school approved by the State Board of Elementary and Secondary Education shall identify and certify the achievement of those students graduating in the top five percent of their class.  The criteria for class ranking and identifying the scholarship recipients shall be determined by each school board or principal or headmaster of each approved nonpublic high school.  (Emphasis Added).
The language of this statute clearly gives the power to determine eligible recipients to the city and parish school boards.  In addition, by adopting a rule which restricts the number of eligible recipients, the Commission is contravening the intent of the Legislature as expressed in LSA-R.S.17:3042.31, stated above.
It is the opinion of this office that the Louisiana Student Financial Assistance Commission may not adopt the above mentioned definition of "academic course" without contravening the express language and intent of the Legislature found in LSA-R.S. 17:3042.31 et seq.
I hope that this opinion sufficiently addresses your question.  If you require any further  information, please feel free to contact this office.
Yours very truly,
                           RICHARD P. IEYOUB Attorney General
                           BY: BETH A. CONRAD Assistant Attorney General
RPI/BAC:pab 0305p